Citation Nr: 1127469	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.Y.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel



INTRODUCTION

From August 1971 to May 1979, the Veteran had honorable active service.  He also had a period of active service from December 1981 to April 1984 which was terminated by an other than honorable discharge and is a bar to VA benefits.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for bilateral hearing loss.  This appeal was previously before the Board and the Board remanded the claim in November 2009 for additional development.  By rating action dated in March 2010, the RO granted service connection for left ear hearing loss.  Thus, that issue is no longer before the Board and this decision is limited to the issue set forth on the preceding page.  The case has been returned to the Board for further appellate consideration.  

In October 2009, a Video Conference hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.


FINDING OF FACT

Right ear hearing loss was not shown in service, or for many years thereafter and the most probative medical evidence indicates that the Veteran's current right ear hearing loss is not related to his honorable period of active service.


CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an April 2005 letter, issued prior to the rating decision on appeal, and a November 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The November 2008 letter advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in August 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, some service personnel records, the reports of VA examinations, VA treatment records, and hearing testimony.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, providing hearing testimony, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his current right ear hearing loss is a result of noise exposure during active service, including from weapons being fired.

Initially, the Board notes that based on the nature of the Veteran's discharge from his second period of service, service connection is barred for any disability incurred in or aggravated by his period of service from December 1981 to April 1984.  38 C.F.R. §§ 3.4, 3.12 (2010).  Thus, the question in this case is whether the Veteran's right ear hearing loss is related to his first period of service from August 1971 to May 1979.  Any noise exposure or hearing loss occurring during the period from December 1981 to April 1984 may not serve as the basis for an award of service connection. 

The service treatment records show that on the report of the June 1971 examination for the Veteran for entrance into service showed hearing within normal limits with puretone thresholds of 5 decibels or less in the Veteran's right ear at 500, 1000, 2000, and 4000 Hertz.  A service examination in August 1981, between his first and second periods of service, again showed hearing to be within normal limits in the right ear, with puretone thresholds of 5 decibels at 500 to 1000 Hertz.  Hearing was also within limits at the time of audiological testing in March 1982, during the Veteran's second period of service, which was terminated by an other than honorable discharge. 

VA treatment records dated in 2004 and 2005 show that the Veteran was assessed with hearing loss.

The Veteran was provided with a VA audiological examination in May 2005.  He reported that the onset of his hearing loss began in 1973 and has gotten worse over the years.  He said that while in the military he was exposed to excessive noise for 8 years when he was in field artillery and he was a fire direction specialist.  He did not wear hearing protection.  He denied being exposed to any kind of excessive noise outside of the military.  The examiner stated that audiological evaluation indicated normal hearing in the right ear up to 1000 Hertz sloping to a mild sensorineural hearing loss at the high frequencies.  Pure tone thresholds in the right ear were 10, 20, 25, 20, and 30 decibels in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The speech recognition score for the Maryland CNC word list was 92 percent in the right ear.  

After examining the Veteran and reviewing the claims file, the examiner noted that a hearing test performed when the Veteran entered the military in 1971 did indicate normal hearing in both ears at that point.  Another hearing test performed in 1982 did indicate a mild high-frequency hearing loss in his left ear only.  The examiner opined that the Veteran's current hearing loss was most likely caused by noise exposure during service.  He noted that the hearing testing in 1971 at entrance was normal and that the test in 1982 revealed mild high frequency hearing loss in the left ear only.  No rationale concerning why the right ear hearing loss would be related to service was provided.

In October 2009, the Veteran and his sister provided testimony during a Video Hearing before the undersigned Veterans Law Judge.  The Veteran testified that during service he worked in a Fire Direction Center, doing computations for the firing batteries.  He said that during his first period of service he was exposed to the weapons being fired and wind tunnels.  He stated that he did not wear hearing protection because he needed to communicate with others.  He said that after separating from the service he attended college and found that he could not hear in class.  He said that he also worked at the college in the financial aid office for 5 or 6 years.  The Veteran's sister stated that she lived with the Veteran while he was in the service and he always yelled and talked very loud during that time.  She related that the Veteran told her that he could not hear sometimes and that he could not even hear himself speak so he spoke loud.

Pursuant to the Board's November 2009 remand, the Veteran was provided with another VA audiological examination in February 2010, during which the claims file was reviewed.  The Veteran reported hearing loss which began in 1979 and has gotten worse since.  The Veteran reported military noise exposure from weapons fire, loud vehicles, and tube calibration.  He indicated that hearing protection was never worn because he had to communicate with others.  He denied having any civilian, occupational, and recreational noise exposure.  The Veteran's occupational history includes working in the financial aid office at a college.  Upon audiological evaluation, auditory thresholds in the right ear were 15, 20, 25, 25, and 30 decibels in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The speech recognition score for the Maryland CNC word list was 92 percent in the right ear.  

The examiner remarked that the Veteran's hearing was within normal limits at enlistment in June 1971.  Although there was no separation examination from this period of service, the next available audiogram was in August 1981, which was upon his enlistment to his second period of active duty.  The examiner noted that therefore, the August 1981 audiogram reflects the Veteran's hearing prior to entrance to his second period of active duty.  The result of the 1981 examination indicated a significant threshold shift of 15 decibels at 4000 Hertz in the left ear between the enlistment examination in 1971 and the examination in August 1981.  Therefore, the examiner's clinical opinion was that hearing loss is at least as likely as not a result of military noise exposure incurred during the Veteran's first period of active service, from 1971 to 1979.  However, such analysis does not address why the current right ear hearing loss would be related to military noise exposure.

In July 2010, the February 2010 VA examiner provided an addendum to the February 2010 VA examination report to provide clarification regarding whether the right ear hearing loss was at least as likely as not related to the Veteran's first period of service.  After reviewing the audiological findings contained in the service treatment records, the examiner opined that the Veteran's current hearing loss in the right ear is less likely than not a result of military noise exposure.  The examiner explained that the Veteran's hearing in the right ear was within normal limits both at the original enlistment in 1971, and again, in 1981 and 1982, and there were no significant threshold shifts present.  Therefore, in the examiner's clinical opinion, hearing loss in the right ear was less likely than not a result of the Veteran's military service.

However, the Board notes that such analysis does not address why right ear hearing loss would be related to military noise exposure, as hearing in the right ear was within normal limits on the 1982 test.  Additionally, the basis for the examiner's opinion is the 1982 test, which occurred during a period of service terminated by an other than honorable discharge.

After review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  The Board notes that the findings on the May 2005 and February 2010 VA examination reflect hearing loss disability in the right ear pursuant to 38 C.F.R. § 3.385, as his speech recognition score was less than 94 percent.  However, although the Veteran has a current diagnosis of right ear hearing loss, the most probative evidence indicates that the Veteran's current right ear hearing loss is not the result of active service.  While the May 2005 VA examiner opined that the Veteran's current hearing loss was most likely caused by noise exposure during service, the examiner's rationale for the opinion only discussed the Veteran's left ear hearing loss and did not address why right ear hearing loss would be related to military noise exposure.  However, in the July 2010 addendum, the February 2010 VA examiner specifically addressed whether the Veteran's right ear hearing loss was related to service and concluded that the Veteran's current hearing loss in the right ear is less likely than not a result of military noise exposure.  The examiner provided a rationale for this opinion, noting that hearing in the right ear was within normal limits both at the original enlistment in 1971, and again, in 1981 and 1982, and there were no significant threshold shifts present.  Such opinion was provided following claims file review and examination of the Veteran, and included a rationale for the conclusion.  Thus, such opinion is entitled to greatest probative weight.  

To the extent the Veteran and his sister contend that his right ear hearing loss began in service and continued since, they are not, as lay persons, qualified to render a medical diagnosis or an opinion concerning the existence of hearing loss or the etiology.  In this regard, medical testing is required to establish the presence of hearing loss, and medical expertise is required to determine the etiology of such.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Further, whether any symptoms he experienced in service or following service are in any way related to his current right ear hearing loss requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The most probative medical opinion of record fails to link such hearing loss to active service, including noise exposure therein.  The Board finds the VA examiner's opinion and the contemporaneous service treatment records to be more probative than the Veteran's or his sister's lay assertions as to the onset and etiology of right ear hearing loss. 

In summary, while there is evidence of current right ear hearing loss, the most probative evidence of record does not establish the existence of such disability during the Veteran's honorable period of service or for many years thereafter, or that his current right ear hearing loss is related to the Veteran's honorable period of military service, to include noise exposure therein.  Thus, the preponderance of the evidence is against a finding of service connection for right ear hearing loss.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


